DETAILED ACTION

Examiner Remarks
Greetings from your examiner.

My name is Olisa Anwah, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to working with you on this application and I am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-7533. If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record if you have any questions regarding this correspondence and your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place. In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant' s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf  Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the method can be performed by a human.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1 and 4-6 are indefinite under 35 U.S.C 112 (b) because they claim both a system and a method. Per MPEP 2173.05(p)II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

10.	Regarding claims 4-6, the phrase "but not limited to" renders the claims indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited to"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).

11.	Claim 2 recites the limitation "the corresponding data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

12.	Claim 2 recites the limitation "the clean/true SpO2 waveform values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

13.	Claim 3 recites the limitation "the RNN" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 4 recites the limitation "the SpO2 waveform extraction" in line 1. There is insufficient antecedent basis for this limitation in the claim.

15.	Claim 4 recites the limitation "the signal acquisition system" in line 1. There is insufficient antecedent basis for this limitation in the claim.

16.	Claim 5 recites the limitation "the signal acquisition system" in line 1. There is insufficient antecedent basis for this limitation in the claim.

17.	Claim 6 recites the limitation "the signal acquisition system" in line 1. There is insufficient antecedent basis for this limitation in the claim.

18.	Claim 5 recites the limitation "the waveform extraction" in line 1. There is insufficient antecedent basis for this limitation in the claim.

19.	Claim 6 recites the limitation "the waveform extraction" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claim 3 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by “Recurrent Neural Networks for Noise Reduction in Robust ASR” by Maas et al. 
	Regarding claim 3, Maas discloses a method to enable side-casting by training the RNN to use time-series forecasting techniques on a data set structured for side-casting (see training noise reduction models using stereo (clean and noisy) data).
	
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Van Slyke et al, U.S. Patent Application Publication No. 2011/0077484 (hereinafter Van Slyke).
	Regarding claim 2, Maas discloses a method to create a side-cast training data set by adding noise to a clean/true waveform sample set, and labeling the corresponding data with the clean/true waveform sample values (see training noise reduction models using stereo (clean and noisy) data). Further regarding claim 2, Maas does not teach the waveform is an SpO2 set. All the same, Van Slyke discloses that the waveform is an SpO2 set (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art to modify Maas wherein the waveform is an SpO2 set as taught by Van Slyke. This modification would have improved the system’s flexibility by determining the physiological parameters of a patient as suggested by Van Slyke.

24.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Slyke in view of Maas.
	Regarding claim 1, Van Slyke discloses a system of accurate reconstruction of an SpO2 signal waveform in the presence of noise comprising:
	an SpO2 sensor device which delivers red and infra-red components (see paragraph 0024); and
	a Recurrent Neural Network (RNN) model trained to reconstruct a clean SpO2 waveform based on potentially noisy input signals (see paragraph 0009).

	Further regarding claim 1, Van Slyke does not teach a method to apply forward-predicting RNN models to perform “side-casting” predictions rather than “forecasting”, thereby enabling the use of traditional end-to-end deep learning techniques and a method to create a data set which is suitable to train the RNN to do side-casting predictions. All the same, Maas discloses a method to apply forward-predicting RNN models (see Recurrent Neural Networks) to perform “side-casting” predictions rather than “forecasting”, thereby enabling the use of traditional end-to-end deep learning techniques and a method to create a data set which is suitable to train the RNN to do side-casting predictions (see training noise reduction models using stereo (clean and noisy) data). Therefore, it would have been obvious to one of ordinary skill in the art to modify Van Slyke with a method to apply forward-predicting RNN models to perform “side-casting” predictions rather than “forecasting”, thereby enabling the use of traditional end-to-end deep learning techniques and a method to create a data set which is suitable to train the RNN to do side-casting predictions as taught by Maas. This modification would have improved the system’s accuracy by generalizing an unseen noise environment as suggested by Maas.

	Regarding claim 4, see Figure 1 of Van Slyke.
	Regarding claim 5, see Figure 1 of Van Slyke.
	Regarding claim 6, see paragraph 0046 of Van Slyke.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah  whose telephone number is (571)272-7533. The examiner can normally be reached on Monday to Friday, 8:30 AM to 6 PM.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLISA ANWAH/Primary Examiner, Art Unit 2652